Citation Nr: 0617395	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-07 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

Procedural history

The veteran served on active duty from July 1955 to January 
1958.

The veteran's November 2002 claim was denied by the RO in a 
September 2003 rating decision.  The veteran duly appealed.  
He testified at a video conference hearing which was chaired 
by the undersigned Veterans Law Judge in July 2004.  
A transcript of the hearing is associated with the claims 
file.  

In June 2005, the Board remanded the case to the VA Appeals 
Management Center (AMC)  in order to obtain records 
identified by the veteran, for a physical examination of the 
veteran, and for a medical opinion regarding the etiology of 
the veteran's back injury.  After additional development of 
the claim was accomplished, the AMC denied the claim via a 
Supplemental Statement of the case in January 2006.

Issue not on appeal

The Board's June 2005 decision denied service connection for 
residuals of a head injury.  The record does not indicate 
that the veteran appealed that decision within the statutory 
period.  See 38 U.S.C.A. § 7266 (West 2002).  Thus, the 
Board's decision as to that issue is final, and that issue 
will be discussed no further herein.  See 38 C.F.R. § 20.1100 
(2005).




FINDING OF FACT

The medical and other evidence of record is not at least in 
equipoise with regard to whether the veteran's back 
disability, currently diagnosed as degenerative disease of 
the lumbar spine, is attributable to his period of active 
military service. 


CONCLUSION OF LAW

The veteran's back injury was not incurred in or aggravated 
during his military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for a 
back injury.  He contends that he injured his back while 
moving bleachers two days before discharge from the Air Force 
in early 1958.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  The issues will then be analyzed and a 
decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was initially informed of the 
relevant law and regulations pertaining to his claim by 
letter sent in December 2002.  The December 2002 letter 
informed the veteran, inter alia, that to establish service 
connection for a disability:

[e]vidence must show (1) your condition (injury or 
disease) began or was made worse during military 
service, (2) you currently have a physical or 
mental disability, and (3) a relationship between 
your current disability and an injury, disease, or 
event in service.  

The veteran was informed that evidence regarding his current 
physical or mental disability could be found in medical 
treatment records, medical opinions, his own statements or 
statements of others describing the veteran's disability.  In 
addition, the veteran was informed of VA's duty to assist him 
in the development of his claim in the December 2002 letter.  
Specifically, the veteran was advised that VA would obtain 
all evidence kept by VA and any other Federal agency, 
including VA facilities and service medical records.  He was 
also informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records not held 
by a Federal agency as long as he completed a release form 
for such.  The veteran was specifically informed that for 
records he wanted the VA to obtain on his behalf "you must 
give us enough information about your records so that we can 
request them from the person or agency that has them."

The veteran was specifically informed in the December 2002 
letter that his service medical records (SMR) were destroyed 
in a July 1973 fire at the National Personnel Records Center 
(NPRC) in St. Louis, Missouri.  He was asked for additional 
information to assist VA in locating duplicate or alternate 
records.

Moreover, the veteran was asked to "submit everything you've 
got", in compliance with 38 C.F.R. § 3.159(b)(1).  See 
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The December 
2002 VCAA letter from the RO asked the veteran to "[T]ell us 
if you know of any additional evidence you would like us to 
consider for the condition(s) addressed by this claim."  See 
page 3.  In addition, the letter requested that if the 
veteran had been treated at any private or government 
facility, to specify their name, and address, and the dates 
of treatment in accompanying forms.  These requests comply 
with the requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1) and (2) are not in dispute.  
Veteran status is not at issue and the evidence supports a 
finding that a current disability exists.  Moreover, elements 
(4) and (5), degree of disability and effective date, are 
rendered moot via the RO's denial of service connection.  In 
other words, any lack advisement as to those two elements is 
meaningless, because a disability rating and effective date 
were not, and cannot be assigned in the absence of service 
connection.  The veteran's claim of entitlement to service 
connection was denied based on element (3), a connection 
between the veteran's service and the disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to this crucial 
element. 

Moreover, because the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, thus denying the claim, any questions 
as to the appropriate disability rating or effective date to 
be assigned are rendered moot.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has attempted to 
obtain the veteran's service medical records and any 
duplicate or alternative medical records.  Such efforts have 
been unsuccessful.  Since the evidence shows that the records 
were in fact destroyed in the 1973 fire at the NPRC, the 
Board believes that any further search would be an exercise 
in futility.  Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999) [VA's efforts to obtain service department records 
shall continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  

The RO has also obtained Social Security Administration (SSA) 
medical records that pertain to the veteran's claim.  The 
veteran has identified no additional information that should 
be obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  In this case, pursuant to the Board's 
remand, a VA medical examination was scheduled and an 
examination was completed in December 2005. 

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  The 
veteran testified at a video hearing and submitted evidence 
at the hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant Law and Regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. 38 C.F.R. § 3.303(d) (2005); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Analysis

Preliminary matter - the missing SMRS

Preliminarily, as was indicated earlier, the veteran's SMRs 
are missing.  Since VA has been unable to obtain the 
veteran's service medical records, it has a heightened duty 
to explain its findings and conclusions.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board's analysis of the claim 
is undertaken with this duty in mind.  

However, the case law does not lower the legal standard for 
proving a claim for service connection.  Rather, it increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  
See Cromer v. Nicholson, 19 Vet. App. 215 (2005) [the Court 
declined to apply an "adverse presumption" where records have 
been lost or destroyed while in Government control which 
would have required VA to disprove a claimant' s allegation 
of injury or disease in service in these particular cases].

Discussion

As was noted above, in order for a veteran to prevail on an 
issue of service connection there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  The Board will address each of 
these elements in turn.  

With respect to Hickson element (1), The medical evidence of 
record establishes that the veteran suffers from a current 
disability.  The veteran was examined by a VA health care 
practitioner who determined that the veteran suffered from 
degenerative joint disease of the lumbar spine with mild-to-
moderate limitation of function during flare up, and a 5-
degree worsening of range of motion in all fields with 
repetition secondary to pain.  Thus, the first Hickson 
element is fulfilled.  

However, there is no evidence of record regarding Hickson 
element (2), evidence of an in-service injury, and the claim 
fails on that basis.

The veteran claims that while he was moving bleachers some 
two days before his discharge, he injured his back.  He 
contends that the late-December or early-January 1958 injury 
resulted in his present condition.  

Although as discussed above the veteran's SMRs are missing, 
even if they existed they would shed no light on this case, 
since the veteran has not indicated that he sought treatment 
for the alleged back injury, which occurred two days before 
separation and evidently after his separation physical 
examination.  Indeed, the veteran testified at his personal 
hearing that at the time of the injury, he didn't feel it was 
significant enough to report.  See the Hearing Transcript, 
pp. 9-10.  The Board further observes that the veteran has 
not pointed to any other incident of service which may have 
caused the current back disability.

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to the evidence.  
See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that that Board had inherent 
fact-finding ability. 

The earliest medical evidence of the veteran's back injury is 
contained in records developed by SSA.  That evidence 
establishes that the veteran injured his back on August 7, 
1964, while attempting to lift a heavy object.  This date is 
a number of years after the alleged in-service back injury in 
January 1958.  

The Board has reviewed each of the records in the file and 
has not seen any indication that the veteran reported 
incurring a back injury prior to the August 1964 date.  
Indeed, an examination report of Dr. E.S., dated July 13, 
1965, states that the veteran ". . . particularly denies 
ever having a previous difficulty with his back."  See page 
2.  This is powerful evidence against the claim.

Upon remand, a VA examiner examined the veteran and the 
claims file, including the SSA records.  That examiner 
reported in December 2005 that:

I could not find any mention to a back injury in 
the military service, and there was an extensive 
amount of records from the mid 1960s related to his 
back injury, but all of these records pointed to an 
injury while on the job in 1964, not to an injury 
that occurred in the military.  

Indeed, the veteran made no claim of his in-service injury 
until 2002, 44 years after the fact.  See Shaw v. Principi, 3 
Vet. App. 365 (1992) [a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim].

The veteran testified during his personal hearing that he 
experienced back problems after the bleacher moving incident, 
manifested by occasional pain radiating down the back of his 
legs.  He claimed that he treated his condition with over-
the-counter drugs and rest.  Based on the objective record, 
the Board places little weight on the veteran's statements.  
The fact that in 1965 the veteran denied ever having a 
previous back problem and pointed to a 1964 back injury as 
the cause of his condition, combined with the fact that the 
veteran made his claim of an in-service injury some 44 years 
later, severely undermines the veteran's credibility.  

The veteran's statement as to his back problems beginning in 
service is self-serving, as is to be expected in connection 
with claims, and such statements are not inherently suspect.  
However, the Board may properly consider the personal 
interest a claimant has in his own case.  See Pond v. West, 
12 Vet.App. 341, 345 (1999); and Cartright v. Derwinski, 2 
Vet.App. 24, 25 (1991) [interest may affect the credibility 
of testimony].  In this case, the evidence shows that the 
veteran's back problems began in 1964, not 1958, and he 
indeed denied previous back problems at that time.  Such 
denial carries much more weight in relation to the claim than 
statements made forty years later.  See Curry v. Brown, 7 
Vet.App. 59 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  

Thus, after careful review of the record, the Board finds 
that the evidence is not in equipoise as to the matter of an 
in-service back injury.  Thus, Hickson element (2) is not 
satisfied, and the claim fails on that basis.

With regard to element (3), evidence of a nexus between an 
in-service injury and the current condition, the VA examiner 
opined that "in review of the medical records, it is this 
examiner's opinion that it is not as likely as not that the 
veteran's current back disability is not related to his 
military service."  This statement involves a triple 
negative and is virtually impossible to decipher.  However, 
in context of the report as a whole, it is clear that the 
examiner's opinion is unfavorable to the veteran's claim.  
Indeed, the evidence as characterized by the examiner 
throughout the report (quoted above) indicates that the 
examiner believed that there was no back injury during the 
veteran's military service and thus no medical nexus.  

There is no competent medical evidence to the contrary.  To 
the extent that the veteran himself contends that his alleged 
back injury in 1958 is the cause of his present condition, it 
is well established that lay persons without medical 
training, such as the veteran, are not competent to attribute 
symptoms to a particular cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (2005) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

Thus, the claim also fails on this basis.  Element (3), as 
well as element (2), has not been satisfied.

In summary, for the reasons stated above, the Board finds 
that the evidence does not justify an entitlement to service 
connection for a back injury.  The benefits sought on appeal 
are denied.

ORDER

Entitlement to service connection for a back disability is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


